—Judgment, Supreme Court, Bronx County (Alfred Donati, J.), rendered September 23, 1996, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 7V2 to 15 years, unanimously modified, as a matter of discretion in the interest of justice, to the extent of reducing the sentence to concurrent terms of 5V2 to 11 years, and otherwise affirmed.
The court’s Sandoval ruling was an appropriate exercise of discretion, taking into account the potential for undue prejudice against the probative value of the prior convictions (see, People v Smith, 217 AD2d 520, Iv denied 87 NY2d 1025).
With the exception of one general objection, defendant did not object to any of the prosecutor’s summation comments he now complains of. Thus, defendant did not preserve his current claims of error and in light of the overwhelming evidence of defendant’s guilt, we decline to review these claims in the interest of justice.
We find the sentence excessive to the extent indicated. Concur — Rosenberger, J. P., Tom, Mazzarelli and Saxe, JJ.